Benton, J.,
dissenting.
The evidence in this record proves that law enforcement officers detain and question citizens in motor vehicles by taking advantage of the fact that the vehicles must stop to pay the highway tolls. The majority adopts the Commonwealth’s suggestion that law enforcement officers do not effect a stop when they approach and interrogate drivers of motor vehicles at will. The majority reaches this conclusion by adopting the fiction that the initial stop is caused by the traffic control design of the permanent highway toll booth and not by the law enforcement officials. Because a seizure occurs through the officers’ deliberate display of authority and initiation of investigative interrogation, I dissent.
“The ‘grave danger’ of abuse of discretion,” Delaware v. Prouse, 440 U.S. 648, 662 (1979), is not lessened because law enforcement officers take advantage of the stop caused by the highway toll booth, rather than the siren on a law enforcement vehicle, to speculatively select drivers for interrogation concerning their origins. In either case, there is unconstitutional, “unfettered governmental intrusion” based on the unconstrained exercise of a law enforcement officer’s hunch. Id. at 663.
The Fourth Amendment was designed not merely to protect against official intrusions whose social utility was less as measured by some “balancing test” than its intrusion on individual privacy; it was designed in addition to grant the individual a zone of privacy whose protections could be breached only where the “reasonable” requirements of the probable-cause standard were met. Moved by whatever momentary evil has aroused their fears, officials — perhaps even supported by a majority of citizens — may be tempted to conduct searches that sacrifice the liberty of each citizen to assuage the perceived evil. But the Fourth Amendment rests on the principle that a true balance between the individual and society depends on the recognition of “the right to be let alone — the most comprehensive of rights and the right most valued by civilized men.”
New Jersey v. T.L.O., 469 U.S. 325, 361-62 (1985)(Brennan, J., concurring in part and dissenting in part) (footnote and citation omitted).
*505An individual operating or traveling in an automobile does not lose all reasonable expectation of privacy simply because the automobile and its use are subject to government regulation. Automobile travel is a basic, pervasive, and often necessary mode of transportation to and from one’s home, workplace, and leisure activities. Many people spend more hours each day traveling in cars than walking on the streets. Undoubtedly many find a greater sense of security and privacy in traveling in an automobile than they do in exposing themselves by pedestrial or other modes of travel. Were the individual subject to unfettered governmental intrusion every time he entered an automobile [and stopped for a red light, toll booth, or stop sign], the security guaranteed by the Fourth Amendment would be seriously circumscribed. As Terry . . . recognized, people are not shorn of all Fourth Amendment protection when they step from their homes onto the public sidewalks. Nor are they shorn of those interests when they step from the sidewalks into their automobiles.
Prouse, 440 U.S. at 662-63 (footnote and citation omitted). Today’s decision seriously compromises the reasonable expectations of privacy that a driver venturing onto the highways has been guaranteed by constitutional law.
“[A] person is ‘seized’ . . . when, by means of physical force or a show of authority, his freedom of movement is restrained.” United States v. Mendenhall, 446 U.S. 544, 553 (1980) (emphasis added). “Moreover, stopping or diverting an automobile in transit, with the attendant opportunity for a visual inspection of areas of the passenger compartment not otherwise observable, is materially more intrusive than a question put to a passing pedestrian.” Id. at 556-57. A seizure occurs whenever the government effects “a meaningful interference, however brief, with an individual’s freedom of movement.” United States v. Jacobsen, 466 U.S. 109, 113 n.5 (1984). It is a fundamental principle that “[shopping an automobile and detaining the occupants at a roadblock constitutes a seizure under the fourth amendment of the United States Constitution.” Simmons v. Commonwealth, 238 Va. 200, 202, 380 S.E.2d 656, 658 (1989) (citing Delaware v. Prouse, 440 U.S. 648, 653 (1979); United States v. Martinez-Fuerte, 428 U.S. 543, 556 (1976)). The fourth amendment is implicated, and a seizure occurs “even though the purpose of the stop is limited and the re-*506suiting detention quite brief.” Prouse, 440 U.S. at 653.
Virginia law also provides that “[t]he owner or operator of any motor vehicle . . . shall stop on the signal of any law-enforcement officer who is in uniform . . . and shall, on the officer’s request, exhibit his . . . driver’s license . . . and write his name in the presence of the officer ... for the purpose of establishing his identity.” Code § 46.2-104. Although an officer’s authority to stop a motor vehicle is limited by the fourth amendment and by Virginia statutes, see Code §§ 19.2-59 and 46.2-103, as a matter of statutory law, it is unlawful for an operator to fail to stop upon a law enforcement officer’s proper display of authority, Code §§ 46.2-104 and 46.2-817. Thus, it cannot be said that an automobile operator stopped by a law enforcement officer in Virginia is free to leave. It necessarily follows that “[w]hen the police stop a motor vehicle and detain the occupant, this constitutes a ‘seizure’ of the person for Fourth Amendment purposes, even though the function of the stop is limited and the detention brief.” Zimmerman v. Commonwealth, 234 Va. 609, 611, 363 S.E.2d 708, 709 (1988).
The majority concludes that because the vehicle had stopped at the toll booth, State Trooper Childers did not effect a seizure. They reach that conclusion despite the uncontradicted evidence from Childers that he and several other persons assigned to the Special Investigations Division were knowingly using the toll booths on Interstate 95 for the purpose of randomly selecting, approaching, and interrogating drivers of motor vehicles as they stopped to pay tolls. In effect, they established a de facto roadblock to detain drivers and to conduct the same type of “spot checks” condemned by Prouse.
Childers and other officers were assigned to the toll booth to look for vehicles travelling from Florida with drugs. Childers was standing on one of the toll booth structures wearing a cap or a jacket, both of which have the words “State Police” in prominent lettering. He was also wearing his badge. Childers described his duties as follows:
When I see a vehicle come into the toll booth my judgment is starting right then. I am assessing the vehicle — what I see of it — and if I see things that raise suspicion and my suspicions keep getting heightened or anywhere along there I decide it’s not worth looking at you can back away. As far as *507starting a conversation if you stayed out there an hour on an average day might have a conversation — I am guessing — with ten or fifteen vehicles.
Although the vehicle in question had Maryland license plates, Childers had a hunch that they were coming from Florida. He testified:
A Usually people coming from Florida — not necessarily from Florida, but beach areas someone coming from Florida — looks like they have been traveling on the road; they have been on the road some time, have luggage in the vehicle; their dress — people obviously — It was warm that day in Virginia; however, it wasn’t probably as warm as it was in Florida and they are dressed a little warmer and it tends to show they are coming from warmer climate.
Q Safe to say a person coming from Nags Head or'from Wilmington; or Myrtle Beach; Pensacola; or Biloxi, Mississippi would look different?
A Entirely possible they all could look the same.
Q Nothing to identify these people, at first glance, that they came from Florida?
A Nothing at all.
Q They were coming from the south?
A Yes, sir.
Q It’s equally as possible — isn’t it? — that they could have been coming from Petersburg?
A Yes, sir.
Q From Pine Hurst, North Carolina, where they might have been playing golf?
A Yes, sir. Entirely possible.
Q At the time you first saw them and made the assessment, “That you thought they were coming from Florida” had they done anything wrong?
A No, sir.
Q Any suspicion they had done anything or were doing anything wrong?
A No, sir.
Q You came up to the vehicle then?
A Yes, sir.
*508“[T]he Fourth Amendment addresses ‘misuse of power,’ not the accidental effects of otherwise lawful government conduct.” Brower v. County of Inyo, 489 U.S. 593, 596 (1989) (quoting Byars v. United States, 273 U.S. 28, 33 (1927)). Violation of the fourth amendment may be established by showing an intentional acquisition of physical control, in the absence of any reasonably articulable suspicion of criminal activity and accompanied with the driver’s reasonable belief that he is not free to leave. Id. at 596-97. Here, the fact that the vehicle was stopped at the toll booth was not merely incidental to or the accidental effect of Childers’ conduct. That vehicles are required to stop at the toll booths in order to pay and in observance of the traffic control signs was intrinsic to the scheme of allowing the law enforcement officers, who were on foot, to intercept moving vehicles. “It is clear, in other words, that a Fourth Amendment seizure ... occur [s] . . . when there is a governmental termination of freedom of movement through means intentionally applied." Brower, 489 U.S. at 596-97.
Further, it is irrelevant that the automobile physically stopped at a statutorily mandated point, thus allowing the uniformed officer to step toward the oncoming automobile, to approach the driver before he drove off, and to “casually” ask the occupants their points of origin and destination. The test whether “a person has been ‘seized’ within the meaning of the Fourth Amendment [remains] if, in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.” Mendenhall, 446 U.S. at 554.
Few, if any, of the thousands of people entering a toll booth on a major interstate thoroughfare would feel free to ignore the officer’s advances and drive away. Thus, although a driver may be required to stop at a fixed traffic signal, a seizure occurs when a reasonable person would not feel free to leave after paying the fare because of the presence of a uniformed police officer approaching the vehicle. Based on this record, it is reasonable to conclude that a reasonable person would not have felt free to drive away from the toll booth if the gate had opened after the officer’s initial display of authority. Moreover, under state law, Carson was obligated to remain where he was stopped. Code §§ 46.2-104 and 46.2-817. The approach to and interrogation of a driver in transit by a person identified as a law enforcement officer is accomplished *509by a display of authority. It is constitutionally impermissible, unreasonably intrusive, and violative of any driver’s expectation of privacy for an officer, acting without probable cause to believe a traffic infraction occurred or reasonable suspicion of criminal activity, to initiate an inquisitive conversation at a point where the traffic law mandates a driver to stop.
Here, the travelling public is faced with the specter of seeing law enforcement officers at toll booth barriers approaching and selecting vehicles for inquiry, reminiscent of checkpoints that formerly existed at the borders of Eastern European countries. The officer’s approach to a vehicle on foot in the confines of the toll booth lane is a sufficient indicia of authority to cause a seizure. See Code §§ 46.2-104 and 46.2-817. There is a seizure by surprise and “by means of a possibly unsettling show of authority” as the police suddenly appear and begin interrogations. Prouse, 440 U.S. at 657.
When there is not probable cause to believe that a driver is violating any one of the multitude of applicable traffic and equipment regulations — or other articulable basis amounting to reasonable suspicion that the driver is unlicensed or his vehicle unregistered — [no] legitimate basis [exists] upon which a [law enforcement officer] could decide that stopping a particular driver for a spot check would be more productive than stopping any other driver.
Id. at 661.
The selective detentions and inquiries that result from the officer’s speculative hunch involve the “kind of standardless and unconstrained discretion [which] is the evil the Court has discerned when in previous cases it has insisted that the discretion of the individual officer in the field be circumscribed at least to some extent.” Id. “[I]lligimate and unconstitutional practices get their first footings ... by silent approaches and slight deviations from legal modes of procedure.” Boyd v. United States, 116 U.S. 616, 635 (1886). It is precisely for these reasons that we held in Taylor v. Commonwealth, 6 Va. App. 384, 369 S.E.2d 423 (1988), that the police may not interfere with individuals travelling in motor vehicles unless there is some objective manifestation that the occupants are engaged in or have been engaged in criminal activity. Id. at 388-89, 369 S.E.2d at 425. That the law enforcement of*510fleer’s detention of the vehicle based on a hunch is deliberately designed to be facilitated by the de facto roadblock qualities of a toll booth does not make the practice any more constitutionally acceptable than the random stopping condemned by Prouse or the speculative, selective stopping condemned by Taylor.
The seizure of the straw also was unlawful. Childers testified that he started a conversation with the driver of the car and noticed a straw on the seat between the driver’s legs. He grabbed the straw because it appeared to be “the type straw that people use to ingest cocaine.” “It is well established that under certain circumstances the police may seize evidence in plain view without a warrant.” Coolidge v. New Hampshire, 403 U.S. 443, 465 (1971)(plurality opinion). However, the “mere fact that the items in question came lawfully within the officer’s plain view” does not render a search or seizure reasonable. Arizona v. Hicks, 480 U.S. 321, 327 (1987). In order to support a seizure, the officer must have probable cause. Id. The straw’s size did not give Childers probable cause to believe the occupants possessed cocaine.
In Texas v. Brown, 460 U.S. 730 (1983), the Court upheld the seizure of a knotted balloon containing a substance. The Court found probable cause because “the distinctive character of the balloon itself spoke volumes as to its contents,” id. at 743 (emphasis added), and because the officer had seen in the glove compartment “several small plastic vials, quantities of loose white powder, and an open bag of party balloons.” Id. at 734. Nothing in Brown suggests that the size of a commonly used item such as a straw gives rise to probable cause that a person possesses cocaine. Indeed, in Harris v. Commonwealth, 241 Va. 146, 400 S.E.2d 191 (1991), our Supreme Court held that the police officer’s hunch that a film canister, which the officer knew from his experience to be commonly used to store narcotics, did not give rise to probable cause that the particular film canister discovered during a frisk for weapons contained narcotics. The lesson to be gleaned from these cases is that intrusions on individual privacy are not justified by a hunch or suspicion that an item that has ordinary and common usages may be at that moment concealing some illegal substance. That an item may have multiple usages, one conceivably unlawful, does not establish probable cause to seize the item as contraband when it is found alone, in the absence of other incriminating circumstances.
*511Neither United States v. Poulos, 895 F.2d 1113 (6th Cir. 1990), nor United States v. Truitt, 521 F.2d 1174 (6th Cir. 1975), is precedent justifying the warrantless seizure of a shortened straw. In those cases, law enforcement officers seized gun silencer components and a sawed-off shotgun, neither of which is an intrinsically lawful or innocent object. A straw, even if shortened, is an intrinsically lawful or innocent object. Although the length of a straw may cause a law enforcement officer to be suspicious of its purpose or use, suspicion is not probable cause and does not justify a seizure of an object found in plain view. Hicks, 480 U.S. at 326. In focusing upon what it believes to be the rarity of the “opportunities. of the lawful use of [the shortened] straw,” the majority loses sight of the “probable cause” analysis of Brown. To elevate the officer’s suspicion of the balloon’s contents to probable cause to believe the balloon contained cocaine, the Court in Brown relied upon the vials, white powder, and open bag of balloons that the officer observed in the glove compartment contemporaneously with his observation of the knotted balloon on the seat of the automobile. 460 U.S. at 742-43. Absent corroborating or independent evidence that some crime has been committed or is being committed, an otherwise lawful object, which a police officer suspiciously believes may be used for illegal purposes, by itself does not give rise to the conclusion that the object is evidence of a crime.
Childers may have had a suspicion that the straw was the type of device “that people used to ingest cocaine.” However, his suspicion could not overcome the numerous possibilities for legitimate use, such as use by a former smoker to substitute for cigarettes. It was not until Childers seized the straw and examined it that he realized it contained a powder residue. Because Childers had no basis to seize the straw, the resulting discovery of cocaine residue and other contraband should have been suppressed as fruit of the poisonous tree. Wong Son v. United States, 371 U.S. 471, 485 (1963). Furthermore, the subsequent detention and arrest were unlawful.
For these reasons, I would suppress the evidence and reverse the convictions.